COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rachael Braud v. Nathan Lane Robert

Appellate case number:     01-19-00163-CV

Trial court case number: 2017-64891

Trial court:               245th District Court of Harris County

        After the court reporter advised this Court that appellant had not made financial
arrangements for the preparation and filing of the reporter’s record, appellant filed an affidavit of
indigence in this Court stating that she could afford to pay the appellate filing fee of $175, but she
did not state that she could not afford to pay other court costs. Rule 145 of the Texas Rules of
Civil Procedure applies when the issue is ability to afford costs of the appellate record. See TEX.
R. CIV. P. 145(c).
        Because appellant’s affidavit did not meet the requirements of the rule, the Court issued an
order directing appellant to file a Statement of Inability in the trial court. A supplemental clerk’s
record filed in April 2020 revealed that appellant filed the affidavit of indigence but not a statement
of inability in the trial court. The Court subsequently issued another order, attaching a form
Statement of Inability, and directed appellant to complete the form and file it in the trial court.
        A supplemental clerk’s record filed on July 20, 2020, indicated that appellant had not filed
the statement of inability in the trial court. Absent a statement of inability or other document
stating under oath that appellant cannot afford to pay court costs, including the appellate record,
appellant has not met the requirements to avoid payment of the clerk’s record or the reporter’s
record. A notice issued in July 2019 that the appeal might be dismissed unless appellant made
financial arrangements for the filing of the clerk’s record or established her inability to afford the
costs. Unless appellant establishes her inability to afford to pay the costs of the appellate record
by filing in the trial court either the statement of inability attached to this order or an amended
affidavit of indigence that states she is unable to afford the costs of the appellate record or costs
on appeal other than the filing fee, the threat of dismissal continues to exist.
        Accordingly, this Court ORDERS appellant to file a Statement of Inability (form
attached) in the trial court or file an amended affidavit of indigence in the trial court stating her
inability to afford payment of courts costs other than the filing fee. Additionally, appellant must
also provide to this Court proof of filing of this document in the trial court by requesting a
supplemental clerk’s record to be filed in this Court containing the Statement of Inability or
amended affidavit of indigence within 20 days of the date of this order. If appellant fails to file
this supplemental clerk’s record, the Court may dismiss the appeal. See TEX. R. APP. P. 42.3;
Manley v. Love’s Travel Stop, No. 01-17-00450-CV, 2018 WL 542409, at *1 (Tex. App.—
Houston [1st Dist.] Jan. 25, 2018, no pet.) (dismissing for failure to file Statement of Inability as
ordered and failing to pay fee).
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___September 10, 2020____
  NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA
                          Cause Number:
                                                  (The Clerk’s office will fill in the Cause Number when you file this form)
Plaintiff:                                                                 In the       (check one):
         (Print first and last name of the person filing the lawsuit.)                       District Court
                                                                           Court             County Court / County Court at Law
                                And                                        Number            Justice Court
Defendant:                                                                                              Texas
              (Print first and last name of the person being sued.)       County


                              Statement of Inability to Afford Payment of
                                   Court Costs or an Appeal Bond
  1. Your Information
  My full legal name is:                                                                         My date of birth is:          /     /
                                First                   Middle             Last                                            Month/Day/Year

  My address is: (Home)
                      (Mailing) ___________________________________________________________________________________

  My phone number:                                   My email:

  About my dependents: “The people who depend on me financially are listed below.
       Name                                                                                  Age                Relationship to Me
   1
   2
   3
   4
   5
   6

  2. Are you represented by Legal Aid?
     I am being represented in this case for free by an attorney who works for a legal aid provider or who
       received my case through a legal aid provider. I have attached the certificate the legal aid provider
       gave me as ‘Exhibit: Legal Aid Certificate.
  -or-
        I asked a legal-aid provider to represent me, and the provider determined that I am financially eligible
         for representation, but the provider could not take my case. I have attached documentation from
         legal aid stating this.
  or-
        I am not represented by legal aid. I did not apply for representation by legal aid.

  3. Do you receive public benefits?
        I do not receive needs-based public benefits. - or -
        I receive these public benefits/government entitlements that are based on indigency:
        (Check ALL boxes that apply and attach proof to this form, such as a copy of an eligibility form or check.)
        Food stamps/SNAP              TANF       Medicaid        CHIP       SSI     WIC       AABD
        Public Housing or Section 8 Housing      Low-Income Energy Assistance       Emergency Assistance
        Telephone Lifeline            Community Care via DADS               LIS in Medicare (“Extra Help”)
        Needs-based VA Pension        Child Care Assistance under Child Care and Development Block Grant
        County Assistance, County Health Care, or General Assistance (GA)
        Other:



  © Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
  Statement of Inability to Afford Payment of Court Costs                                                                      Page 1 of 2
4. What is your monthly income and income sources?
“I get this monthly income:
$            in monthly wages. I work as a                                                      for                                       .
                                                       Your job title                                 Your employer
$              in monthly unemployment. I have been unemployed since (date)                                                               .
$              in public benefits per month.
$              from other people in my household each month: (List only if other members contribute to your
               household income.)
$              from     Retirement/Pension      Tips, bonuses     Disability         Worker’s Comp
                        Social Security         Military Housing  Dividends, interest, royalties
                        Child/spousal support
                        My spouse’s income or income from another member of my household (If available)
$               from other jobs/sources of income. (Describe)
$               is my total monthly income.

5. What is the value of your property?                                  6. What are your monthly expenses?
“My property includes:                Value*                            “My monthly expenses are:                              Amount
Cash                                $                                   Rent/house payments/maintenance                    $
Bank accounts, other financial assets                                   Food and household supplies                        $
                                               $                        Utilities and telephone                            $
                                               $                        Clothing and laundry                               $
                                               $                        Medical and dental expenses                        $
Vehicles (cars, boats) (make and year)                                  Insurance (life, health, auto, etc.)               $
                                               $                        School and child care                              $
                                               $                        Transportation, auto repair, gas                   $
                                               $                        Child / spousal support                            $
Other property (like jewelry, stocks, land,                             Wages withheld by court order
 another house, etc.)                                                                                                      $
                                               $                        Debt payments paid to: (List)                      $
                                               $                                                                           $
                                               $                                                                           $
         Total value of property  $                                                  Total Monthly Expenses  $
*The value is the amount the item would sell for less the amount you still owe on it, if anything.

7. Are there debts or other facts explaining your financial situation?
“My debts include: (List debt and amount owed)

                                                                                                                                              “
(If you want the court to consider other facts, such as unusual medical expenses, family emergencies, etc., attach another page to
this form labeled “Exhibit: Additional Supporting Facts.”) Check here if you attach another page.

8. Declaration
I declare under penalty of perjury that the foregoing is true and correct. I further swear:
    I cannot afford to pay court costs.
    I cannot furnish an appeal bond or pay a cash deposit to appeal a justice court decision.
My name is                                                                               . My date of birth is :       /         /        .
My address is
                       Street                                            City           State              Zip Code             Country

                                            signed on          /         /      in                          County,
Signature                                                Month/Day/Year              county name                      State


© Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
Statement of Inability to Afford Payment of Court Costs                                                                        Page 2 of 2